United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                       June 2, 2003
                                       FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                                                                         Clerk
                                      _________________

                                          No. 02-41664

                                      (Summary Calendar)
                                      _________________


JOSE GAMEZ; EUDELIA G. LEAL,


                              Plaintiffs-Appellants,

versus


LAREDO-WEBB COUNTY COMMUNITY ACTION AGENCY; WEBB COUNTY, TEXAS,


                              Defendants-Appellees.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                     USDC No. L-01-CV-78



Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

         Jose Gamez (“Gamez”) and Eudelia G. Leal (“Leal”) appeal the district court’s grant of

summary judgment in favor of the Laredo Webb County Community Action Agency and Webb


         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
County, Texas (collectively, “CAA”). Gamez and Leal filed suit against CAA pursuant to 42 U.S.C.

§ 1983, claiming that they were terminated for political reasons in violation of their first amendment

rights.

          We review the district court’s ruling on a motion for summary judgment de novo, applying

the same legal standard as the district court. Wyatt v. Hunt Plywood Co., 297 F.3d 405, 408 (5th

Cir. 2002). Summary judgment should be granted when there is “no genuine issue as to any material

fact[.]” FED. R. CIV. P. 56(c); Wyatt, 297 F.3d at 408-09.

          Gamez and Leal fail to allege facts to support their claim that they were fired in violation of

their first amendment rights.       Therefore, the district court’s grant of summary judgment is

AFFIRMED.




                                                   -2-